Case 2:16-cr-00066-PA Document 492-4 Filed 02/05/20 Page 1 of 9 Page ID #:14536




                          EXHIBIT C
                                                                                          (1 of 12)
Case 2:16-cr-00066-PA
         Case: 17-50192,
                       Document
                         02/11/2019,
                                 492-4
                                     ID: 11185329,
                                          Filed 02/05/20
                                                     DktEntry:
                                                          Page92-1,
                                                               2 of Page
                                                                    9 Page
                                                                         1 ofID
                                                                              7 #:14537



                            NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 11 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No.    17-50192

                 Plaintiff-Appellee,             D.C. No. 2:16-cr-00066-PA

   v.
                                                 MEMORANDUM*
 LEROY BACA,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                      Argued and Submitted November 6, 2018
                               Pasadena, California

 Before: RAWLINSON and HURWITZ, Circuit Judges, and BOUGH, ** District
 Judge.

        Leroy Baca appeals from the district court’s judgment and challenges his

 jury-trial convictions for conspiracy, in violation of 18 U.S.C. § 371; obstruction of

 justice, in violation of 18 U.S.C. § 1503(a); and making a false statement, in



        *
              This disposition is not appropriate for publication and is not precedent
 except as provided by Ninth Circuit Rule 36-3.
        **
             The Honorable Stephen R. Bough, United States District Judge for the
 Western District of Missouri, sitting by designation.
                                                                                            (2 of 12)
Case 2:16-cr-00066-PA
         Case: 17-50192,
                       Document
                         02/11/2019,
                                 492-4
                                     ID: 11185329,
                                          Filed 02/05/20
                                                     DktEntry:
                                                          Page92-1,
                                                               3 of Page
                                                                    9 Page
                                                                         2 ofID
                                                                              7 #:14538



 violation of 18 U.S.C. § 1001(a)(2). We have jurisdiction under 28 U.S.C. § 1291,

 and we affirm.

       1.     In his case in chief, Baca sought to introduce expert testimony by Dr.

 James Spar, M.D., regarding Baca’s Alzheimer’s diagnosis. We review a district

 court’s decision to exclude expert testimony under Federal Rules of Evidence 403

 and 702 for abuse of discretion. See United States v. Spangler, 810 F.3d 702, 706

 (9th Cir. 2016); United States v. Hankey, 203 F.3d 1160, 1167 (9th Cir. 2000).

 The district court did not abuse its discretion in rejecting Dr. Spar’s testimony as

 unreliable given his speculation about whether Baca suffered from cognitive

 impairments when making his false statements, and, if so, how those impairments

 affected his answers. The district court also did not abuse its discretion in

 excluding this testimony under Rule 403 given its probative value in relation to the

 risk of jury confusion. Nor did exclusion of this evidence deny Baca his

 constitutional right to present a defense. See United States v. Waters, 627 F.3d

 345, 354-55 (9th Cir. 2010).

       2.     At trial, Baca sought to elicit testimony that after Assistant Sheriff

 Rhambo warned Baca not to interfere with the federal investigation, Baca

 responded by stating that federal authorities had broken the law. The district court

 excluded this testimony as hearsay. On appeal, Baca argues this statement was

 either not hearsay or subject to the state-of-mind exception to the hearsay rule.


                                           2                                     17-50192
                                                                                                 (3 of 12)
Case 2:16-cr-00066-PA
         Case: 17-50192,
                       Document
                         02/11/2019,
                                 492-4
                                     ID: 11185329,
                                          Filed 02/05/20
                                                     DktEntry:
                                                          Page92-1,
                                                               4 of Page
                                                                    9 Page
                                                                         3 ofID
                                                                              7 #:14539



 Because Baca failed to raise either argument before the district court, we review

 for plain error. See United States v. Chang, 207 F.3d 1169, 1176 (9th Cir. 2000).

 Even assuming arguendo that the district court erred in excluding this testimony,

 Baca has failed to demonstrate that any error affected his substantial rights. See,

 e.g., United States v. Alghazouli, 517 F.3d 1179, 1190 (9th Cir. 2008). Baca

 introduced evidence of similar instances where he told others that he believed

 federal authorities had broken the law during their investigation. He was therefore

 able to argue to the jury in closing that it was this belief, and not an intent to

 obstruct justice, which motivated his actions. Accordingly, we find no plain error.

       3.     Baca also argues that the district court erred in empaneling an

 anonymous jury. We review for abuse of discretion, see United States v. Shryock,

 342 F.3d 948, 970-71 (9th Cir. 2003), and find none. The district court’s decision

 to empanel an anonymous jury was reasonable in light of the highly publicized

 nature of this case, Baca’s and his co-conspirator’s positions as former high-

 ranking law enforcement officers, and the nature of the charges at issue. See id. at

 971 (setting forth factors considered in deciding whether to empanel an anonymous

 jury). Additionally, the district court minimized any risk of prejudice to Baca by

 instructing the jury that an anonymous jury was utilized to protect the jurors’

 privacy and was unrelated to Baca’s guilt or innocence. See id. (requiring the

 district court to adopt “reasonable safeguards” to minimize the risk that the


                                             3                                        17-50192
                                                                                                 (4 of 12)
Case 2:16-cr-00066-PA
         Case: 17-50192,
                       Document
                         02/11/2019,
                                 492-4
                                     ID: 11185329,
                                          Filed 02/05/20
                                                     DktEntry:
                                                          Page92-1,
                                                               5 of Page
                                                                    9 Page
                                                                         4 ofID
                                                                              7 #:14540



 defendant’s rights are infringed).

       4.     Baca next contends that the district court erred in denying his motion

 to dismiss the indictment on double jeopardy grounds after the mistrial in Baca’s

 first trial. The district court declared a mistrial after the jury reported (and

 reaffirmed in open court) that it was unable to reach a verdict and there was not a

 reasonable probability that further deliberations would be productive. We review a

 district court’s determination that there was manifest necessity to declare a mistrial

 for abuse of discretion. United States v. Chapman, 524 F.3d 1073, 1082 (9th Cir.

 2008). Given the jury’s assessment and the length of the deliberations, the district

 court did not abuse its discretion in declaring the mistrial. See United States v.

 Hernandez-Guardado, 228 F.3d 1017, 1028 (9th Cir. 2000) (setting forth factors a

 district court should consider in determining whether to declare a mistrial because

 of jury deadlock, and noting the “most critical factor” is the “jury’s own statement

 that it is unable to reach a verdict”).1 Because the district court did not abuse its

 discretion in finding manifest necessity for a mistrial in Baca’s first trial, the


 11
    Baca requests that we adopt a rule requiring a district court to give a potentially
 deadlocked jury an Allen charge when the defendant requests it and the charge
 would not be per se coercive under this Court’s precedent. See Allen v. United
 States, 164 U.S. 492 (18960. We decline to do so. As we have recognized,
 “[e]xtraordinary caution must be exercised when acting to break jury deadlock,”
 and this is particularly the case with Allen charges. United States v. Evanston, 651
 F.3d 1080, 1085 (9th Cir. 2011). The decision on whether to give an Allen charge
 is left properly to the discretion of the district court. See, e.g., United States v. See,
 505 F.2d 845, 854 (9th Cir. 1974).

                                             4                                        17-50192
                                                                                            (5 of 12)
Case 2:16-cr-00066-PA
         Case: 17-50192,
                       Document
                         02/11/2019,
                                 492-4
                                     ID: 11185329,
                                          Filed 02/05/20
                                                     DktEntry:
                                                          Page92-1,
                                                               6 of Page
                                                                    9 Page
                                                                         5 ofID
                                                                              7 #:14541



 Double Jeopardy Clause did not bar his retrial. See, e.g., United States v. Alvarez-

 Moreno, 657 F.3d 896, 900 (9th Cir. 2011).

       5.     Baca also challenges the district court’s jury instructions regarding the

 government’s cooperating witnesses. We find no error. See United States v.

 Ubaldo, 859 F.3d 690, 700 (9th Cir. 2017) (a district court’s formulation of jury

 instructions are reviewed for abuse of discretion). The district court properly

 instructed the jury that the cooperating witnesses were seeking leniency at

 sentencing and that the testimony of these witnesses’ should be evaluated with

 greater caution than that of others. The district court’s further instruction regarding

 the district court’s exclusive authority to determine the cooperating witnesses’

 sentences independent of the government’s recommendation was not misleading.

       6.     Baca next argues that the district court improperly instructed the jury

 regarding the obstruction of justice count’s mens rea requirement. We disagree.

 The district court properly instructed the jury that in order to convict Baca for

 obstruction of justice, the government had to prove beyond a reasonable doubt that

 Baca acted “corruptly,” meaning that he knew of the federal grand jury

 investigation and acted with an intent to obstruct it. See United States v. Rasheed,

 663 F.2d 843, 852 (9th Cir. 1981) (“We hold that the word ‘corruptly’ as used in

 the statute means that the act must be done with the purpose of obstructing

 justice.”). The Supreme Court’s decision in Arthur Andersen LLP v. United States,


                                           5                                     17-50192
                                                                                          (6 of 12)
Case 2:16-cr-00066-PA
         Case: 17-50192,
                       Document
                         02/11/2019,
                                 492-4
                                     ID: 11185329,
                                          Filed 02/05/20
                                                     DktEntry:
                                                          Page92-1,
                                                               7 of Page
                                                                    9 Page
                                                                         6 ofID
                                                                              7 #:14542



 544 U.S. 696 (2005), did not require the government to prove that Baca acted with

 a consciousness of wrongdoing or that his conduct was wrongful, immoral,

 depraved, or evil. See United States v. Watters, 717 F.3d 733, 735-36 (9th Cir.

 2013).

       7.     Baca argues that the prosecutor engaged in misconduct during his

 rebuttal argument. We find no basis for reversing. Contrary to Baca’s contention,

 the government did not argue that the cooperating witnesses’ guilty verdicts could

 be used as evidence of Baca’s guilt. Further, the district court negated any unfair

 inference created by the government’s references to the guilty verdicts in the jury

 instructions. See, e.g., Deck v. Jenkins, 814 F.3d 954, 979 (9th Cir. 2014) (“[A]

 jury is presumed to follow the trial court’s instructions.”). Finally, although we do

 not condone the government’s decision to reference Baca’s counsel by name and

 accuse him personally of distorting the evidence or attempting to mislead the jury,

 we conclude that this line of argument did not materially affect the verdict. See,

 e.g., United States v. Taylor, 641 F.3d 1110, 1120 (9th Cir. 2011).2

       8.     Finally, sufficient evidence supported Baca’s convictions. First, the

 government was not required to introduce evidence that Baca engaged in bribery to

 satisfy the “corruptly” element of 18 U.S.C. § 1503(a). Rather, “the word


 2
  To the extent the Defendant argues the district court erred in how it handled the
 parties’ objections during closing argument, we find no abuse of discretion. See
 United States v. Etsitty, 130 F.3d 420, 424 (9th Cir. 1997) (per curiam).

                                           6                                   17-50192
                                                                                           (7 of 12)
Case 2:16-cr-00066-PA
         Case: 17-50192,
                       Document
                         02/11/2019,
                                 492-4
                                     ID: 11185329,
                                          Filed 02/05/20
                                                     DktEntry:
                                                          Page92-1,
                                                               8 of Page
                                                                    9 Page
                                                                         7 ofID
                                                                              7 #:14543



 ‘corruptly’ as used in the statute means the act must be done with the purpose of

 obstructing justice.” Rasheed, 663 F.2d at 852. The government introduced

 sufficient evidence from which a jury could conclude that Baca acted with this

 requisite intent. Second, as to the false statement count, the government

 introduced sufficient evidence from which the jury could conclude that Baca made

 his false statements in a “matter within the jurisdiction” of the executive branch.

 18 U.S.C. § 1001(a); see also United States v. Rodgers, 466 U.S. 475, 479-83

 (1984).

       AFFIRMED.




                                           7                                    17-50192
                                                                                          (8 of 12)
Case 2:16-cr-00066-PA
         Case: 17-50192,
                       Document
                         02/11/2019,
                                 492-4
                                     ID: 11185329,
                                          Filed 02/05/20
                                                     DktEntry:
                                                          Page92-2,
                                                               9 of Page
                                                                    9 Page
                                                                         1 ofID
                                                                              1 #:14544


                                                                            FILED
 U.S.A. v. Baca, Case No. 17-50192
                                                                            FEB 11 2019
 Rawlinson, Circuit Judge, concurring in the result:
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
       I concur in the result.
